United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1336
                                     ___________

Stuart Entertainment, Inc.,               *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Southern
      v.                                  * District of Iowa.
                                          *
American Games, Inc.,                     *     [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: November 15, 1999

                                    Filed: November 23, 1999
                                     ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Stuart Entertainment, Inc. appeals the district court's adverse grant of summary
judgment rejecting Stuart Entertainment's claim against American Games, Inc. for
copyright infringement. Having reviewed the record and the materials submitted by the
parties, we see no error by the district court. Because the parties' briefs show they are
thoroughly familiar with the issue before the court, we conclude that an extended
discussion about the district court's application of the controlling law in a factual
framework that is unique to these parties would serve no useful purpose. We believe
the district court is correct, and we thus affirm on the basis of the district court's
memorandum and ruling without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-